    Case 2:19-cr-00877-CCC Document 89 Filed 05/05/20 Page 1 of 2 PageID: 1879



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY



    UNITED STATES OF AMERICA

                       v.                                  Hon. Claire C. Cecchi

    MATTHEW BRENT GOETTSCHE,                               CRIMINAL NO.: 19-cr-877-CCC
    [DEFENDANT TWO REDACTED],
    JOBADIAH SINCLAIR WEEKS,
    JOSEPH FRANK ABEL, and
    SILVIU CATALIN BALACI


                DEFENDANT MATTHEW BRENT GOETTSCHE’S
       NOTICE OF OBJECTION TO SPEEDY TRIAL ACT EXCLUSION OF TIME

        Defendant Matthew Goettsche respectfully submits this notice of objection to the

exclusion of time under the Speedy Trial Act pursuant to Standing Order 2020-09 (ECF No. 85)

entered by Chief Judge Wolfson. For the reasons previously set forth in our prior submissions

(ECF Nos. 53, 65 and 74), defendant does not consent to the Standing Order and further submits

that the grounds stated for exclusion do not logically apply to pretrial detainees held solely on

risk of flight grounds who have stated a willingness, as Mr. Goettsche has, to waive his rights

under the Speedy Trial Act and the Constitution for any period of time he is granted pre-trial

release, which would permit him to prepare adequately for trial. 1

        Further prejudicing Mr. Goettsche’s speedy trial rights, Mr. Goettsche is currently being

denied access to communications with counsel and discovery material, and his ability to meet

with counsel to prepare for trial is significantly limited. Essex County Correctional Facility has

not provided Mr. Goettsche with discovery material sent by his attorneys on USB devices on



1
 The defendant intends to formally appeal the Magistrate Judge’s Order denying pre-trial release once defendant is
able to reasonably access the discovery. The purpose of this Notice is to avoid any inadvertent waiver of
defendant’s right to a Speedy Trial under the Constitution.
  Case 2:19-cr-00877-CCC Document 89 Filed 05/05/20 Page 2 of 2 PageID: 1880



April 21 and 24.

        In addition, Essex County Correctional Facility also informed Mr. Goettsche that even if

counsel provided him with blank USB drives, he would not be able to save work product so that

it could be sent back to counsel, further obstructing his ability to prepare for trial.

        Finally, the Facility will not give Mr. Goettsche any password-protected USB drives

because the Facility wants to view what is on the USB drives.

        Mr. Goettsche’s ability to meet with counsel has also been significantly curtailed --

limited to 20-minute sessions and unable to share a computer screen in order to review

discovery.

        Mr. Goettsche has previously objected to his continued detention on the basis that he is

not able to exercise his Fifth and Sixth Amendment rights while he is detained, and he reasserts

those objections here. See ECF Nos. 36, 53, 65 and 74.


                                                                Respectfully submitted,

                                                                /s/

                                                                Benjamin J.A. Sauter
                                                                Andrew C. Lourie
                                                                Hartley West
                                                                KOBRE & KIM LLP
                                                                (212) 488-1288
                                                                benjamin.sauter@kobrekim.com
                                                                andrew.lourie@kobrekim.com
                                                                hartley.west@kobrekim.com

                                                                Rodney Villazor
                                                                SMITH VILLAZOR LLP
                                                                250 W 55th Street, 30th Floor
                                                                New York, New York 10019
                                                                (212) 377-0852
                                                                rodney.villazor@smithvillazor.com
